Title: To Benjamin Franklin from John Ross, 20 May 1765
From: Ross, John
To: Franklin, Benjamin


Dear Sir
Philada. 20th. May 1765.
By this time I presume You Can pretty nearly Judge what is to be the issue of our Application to His Majesty for protection, and shou’d more Ingredients be Wanting, We are daily furnished with them, to prove, What is lamentably too true, that we have only the form without the powers of Government. We seem at present to have two kinds of Governments on the East and West side of the province, that to the West is Absolutely Republick the East you know better than my self: the Conegochieg Settlement on the Frontiers are all Governors, and Claim a Superintendancy over the Whole, their first Attack in destroying the Goods &c. I Acquainted you with, and for which a Bill was laid before the Grand Jury the third tuesday in last month for the Slender offence of a Riott, that was too high a Crime wou’d not go down with the Jury and the Bill was returned Ignoramus. Since which Another affair has happen’d of a very Extraordinary Nature, Even His Majestys troops have been attack’d and fired upon, as you will perceive by the Inclosed Account I reced from Mr. Robert McGaw an Attorney at Law at Carlisle, a Young Gentleman of Veracity. In short, if His Majesty will not Accept and take Care of this flourishing Province, it’s hard to determine how such proceedings of a Lawless Mob will End. Certain it is, small hopes of Security to person or property remain, I Wish you happy, Cou’d have Inlarged, time will not permit this rough piece Intended for my Draft, I must send you, for want of time to dress it on a better Coat. I am with great Truth Your most obedient Very Humble Servant
John Ross.
Doctor Franklin
 
Endorsed: J Ross Esqr May 20 1765 and Mr Magaw’s Acct. of the Rebellion
